DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, 11-15 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.


Claims 2, 11 and 20 are each indefinite at least because the limitation, “time information corresponding to a value of filament preheating current corresponding to the filament preheating plan,” does not make sense.  The “time information” is necessarily equal to the “time length of preheating of the filament” of their respective parent claims insofar as the “time length” was used to determine the preheating plan, which necessarily includes the filament preheating current.  It is not clear how the “time information” and the “time length” may be different, as claimed.
Claims 3 and 12 are indefinite by virtue of its dependence upon claims 2 and 11, respectively, thus incorporating the indefinite subject matter, and further for failing to remedy any of the noted deficiencies.

Claim 13 is indefinite at least because it appears that the claim should depend from independent claim 10 instead of claim 12.  In the interest of expediting prosecution, the claim shall be examined upon these presumed merits.
Claims 14 and 15 are indefinite by virtue of its dependence upon claim 13, thus incorporating the indefinite subject matter, and further for failing to remedy any of the noted deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 10, 11, 13, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabugami (JP 2009-081034 A1, pagination refers to the provided translation).

Regarding claims 1, 10 and 19, Yabugami discloses an apparatus and method for preheating a filament 3 of an x-ray tube 2 (Figs.1-5), including:
a) determining a value of tube voltage, a value of tube current, a start time for emission (“main heating” or “exposure”, p.4, lines 39-48), and a start time for preheating (“Ready”);
b) determining, based on the start time for emission and the start time for preheating, a time length of preheating of the filament (“flash time”, p.5, lines 11-12);
c) establishing a heating model (equates filament temperature to filament current, recognizes heating “inertia” of filament, defines the amount of “flash” of higher current needed as being proportional to the ratio of the “standard flash amount” to the “standard preheating” for the given x-ray tube and the given exposure parameters: “preheat_0” and “flash_0”, Eq.#4);
d) determining a filament preheating plan according to the value of the tube voltage, the value of the tube current, the time length of preheating of the filament, and the heating model (Eq.#4); and
e) performing, based on the filament preheating plan, a filament-preheating operation (initiates flash heating operation).
With respect to claims 2, 11 and 20, Yabugami further discloses determining, based on the heating model, time information corresponding to a value of filament preheating current corresponding to the filament preheating plan, where the filament heating plan includes the value of the filament preheating current and the time information corresponding to the value of the filament preheating current (p.5, lines 48-50 and Figs.2-5, I_flash).

With respect to claims 4 and 13, Yabugami further discloses:
f) determining whether an instruction of an x-ray loading plan is received (waiting for a “ready operation”, p.4, lines 39-48); and
g) performing, based on the determination as to whether an instruction of an x-ray loading plan is received, at least one operation (such as being flash operation).

With respect to claims 6 and 15, Yabugami further discloses that performing at least one operation includes performing, based on a determination of receiving the instruction of an x-ray loading plan (Ready), the instruction of the x-ray loading plan (start the flash operation, p.4, lines 39-48).

With respect to claims 7 and 16, Yabugami further discloses that determining the filament preheating plan further includes:
f) determining an initial value or an equivalent description value of a filament temperature (“preheat” = determining the initial filament temperature based on a weighted integral of the preheat filament current applied over a predetermined timeframe “T_pre” prior to the Ready signal:  starting on p.5, line 11, see Figs.3-5); and
g) determining, based on the initial value or the equivalent description value of the filament temperature, the filament preheating plan (filament flash current is proportional to the ratio of the standard preheat “preheat_0” to the standard flash amount “flash_0”, where the proportion is determined by the actual preheat conditions: Eq.#4).

Allowable Subject Matter
Claims 3 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither teaches nor reasonably suggests the additional limitation of determining the time information corresponding to the value of the filament preheating current corresponding to the filament preheating plan based on comparing the time length of preheating of the filament with the first and second standard preheating time lengths, where the heating model includes the first and second standard preheating time lengths, as required by the combinations as claimed in each claim.
Yabugami appears to leave the flash heating time as a predetermined value, where the only variable that appears to change is the flash current (Figs.3-5).  US patent documents to Chretien (see attached PTO-892) similarly teaches that the boost filament current is the variable while the boost time appears to be constant (Fig.2).  Chretien does state in par.0025 of the 2004 PG-PUB that the duration of the heating period 13 is related to the difference between the idle current ich0 and the service current ip (as proxies for the filament temperature θ, Fig.2), and in par.0022 states that a different duration 13 may be selectable based on the model.  However, no such determinations or examples are disclosed.

Claims 5, 8, 9, 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claims 5 and 14, the prior art neither teaches nor reasonably suggests the additional limitation that the filament preheating plan is updated based on the determination of not receiving the instruction of an x-ray loading plan, as required by the combination as claimed in each claim.  The prior art simply remains idle, maintaining the filament temperature for when instructions are eventually received.

With respect to claims 8 and 17, the prior art neither teaches nor reasonably suggests the additional limitation that determining the initial value or the equivalent description value of the filament temperature is based on both the obtained first and second emission plans, as required by the combination as claimed in each claim.
Yabugami teaches that, when there is no recent prior first emission plan, that the initial value of the filament temperature is based on the idle current applied prior to the ready signal (Figs.2-5); and, when the filament preheating plan is being generated between exposures, the initial value for the filament temperature is based on the first emission plan (see prior art scenario in Fig.8 and accompanying description).
There is no reason, absent the benefit of Applicants’ disclosure, to determine the initial value of the filament temperature (or equivalent value thereof) based on an emission plan that has not yet been implemented.
Claims 9 and 18 are objected to by virtue of their respective dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884